925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert E. TURNER, Plaintiff-Appellant,v.The CITY OF CINCINNATI, City Council of Cincinnati,Defendants-Appellees.
No. 90-3516.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert E. Turner appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983 for failure to state a claim upon which relief can be granted.  See Fed.R.Civ.P. 12(b)(6).  Plaintiff alleged that his conviction on sex charges involving sexual contact with plaintiff's daughter is unlawful.  Defendants moved to dismiss and plaintiff responded and filed a narrative statement in support of his complaint.  The magistrate recommended that defendants' motion to dismiss be granted and plaintiff filed objections.  The district court adopted the magistrate's recommendation and granted defendants' motion to dismiss.


4
Upon consideration, we affirm the judgment for the reasons stated in the magistrate's report and recommendation filed April 12, 1990, and adopted by the district court by its order filed April 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  Insofar as plaintiff seeks to challenge the validity of his conviction, he may do so only in habeas corpus after exhausting state remedies.    See Preiser v. Rodriguez, 411 U.S. 475, 490 (1973).



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation